It is conceded by the appellants that respondent may abandon the ditch in question and conduct its water to the place of use by other means over a different route, thus *Page 206 
depriving appellants of the seepage water which keeps their tag alder and birch trees alive, without responding in damages to the appellants for their loss and the consequent damage to their residential property. They, however, object, as is pointed out in the opinion of Mr. Justice Wade, to respondent in effect imposing a greater burden upon the servient estate than that established by user over the prescriptive period by insisting on a user which would deprive the servient estate of a benefit which came to such estate by the user as established. I agree with the opinion of the court in holding that it may not do so.
I, however, desire to point out that by so holding we do not hold that the owner of a water right must in effect waste his water in order to accord to the owner of a servient estate a benefit which has accrued to it by virtue of the water belonging to the owner of the dominant estate being coursed over the former's land. He may in my opinion abandon the right of way acquired by prescription and condemn a way to carry the water pursuant to Section 100-1-6, U.C.A. 1943. In condemning such right the water owner would, of course, have to pay for the land taken and for any damage done to the portion of the tract or tracts affected. It is to be noted, however, that in such proceeding the appellants, here, were the way condemned along the course of the present ditch, would not be entitled to any damage which would accrue because of the loss of seepage water from the existing ditch. That loss would be the result of the abandonment of the prescriptive way, not by virtue of the acquirement of an easement under eminent domain. The measure of the damages in a condemnation proceeding would be those which would be occasioned had there been no previous user of the easement.
Such being the case, plaintiff should not be prevented from waterproofing its ditch, if it is willing to pay for the right of way across the lands of the defendant. Its prescriptive right should not be a perpetual burden of which it may not divest itself. *Page 207 
The effect of condemning a right of way for a waterproofed ditch along the route of the present ditch, would be that plaintiff could waterproof its ditch over the lands of the defendant by responding in damages as indicated. Whether the cost of doing so would be prohibitive the writer is not advised. But clearly the plaintiff should have an election to do so and it should be accorded that choice in this case.
The lower court should be directed to withhold action on the prayed for injunction until plaintiff be accorded a reasonable time in which to submit to the assessment of damages by a jury as in eminent domain proceedings. I see no reason why such assessment may not be made in the case before the court as well as in a separate proceeding.
Nor do I see any objection to so condemning a right of way because one already exists. Any objection on such ground meets with a two-fold answer, viz: (1) the existing easement is to be abandoned upon securing that provided for by statute; (2) the existing easement is not a satisfactory one burdened as it is by the charge of the servient estate, and being one when so burdened which prevents an efficient transportation of the water.
It is, however, pointed out in brief of the appellants that one of the defendants, Mr. Moyle, is a tenant in common with plaintiff corporation of the ditch in question, and it is suggested that he has a right as such rightful user of the ditch to course his water through it and use it to water his trees by seepage. The answer to this, it seems to me, is clear. Mr. Moyle, the owner of the land, did not acquire any right against Mr. Moyle, the owner of the easement, to have part of the latter's water seep onto the former's land. Insofar as running the ditch and the water across his land, he needed no easement, prescriptive or otherwise to do so. The theory of a lost grant, as to him, would be an absurdity. Nor did he acquire by prescription or otherwise any right as against his cotenant to a previous ditch so that he might thus water his trees. *Page 208 
It is my opinion that the judgment below should be vacated and the cause remanded with directions to proceed as is indicated hereinabove. Should plaintiff elect not to submit to the assessment of damages as outlined, then the injunction should be set aside.